


Exhibit 10.29


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into by and between
Employer and Employee on the Effective Date. Capitalized terms used in this
Agreement but not otherwise defined have the meanings given to such terms in the
Appendix of Key Terms, which is attached to and considered a part of this
Agreement for all purposes.
RECITALS
A.
Employer desires to employ Employee on the terms and conditions set forth
herein; and

B.
Employee desires to be employed by Employer on such terms and conditions.

AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Employment. Employer agrees to employ Employee, and Employee hereby accepts
such employment, on the terms and conditions set forth herein for a term
commencing on the Commencement Date and ending on the date on which employment
is terminated in accordance with Section 5 of this Agreement (the “Term”).
2.Duties. During the Term of Employee’s employment by Employer:
a.
Employee shall have the position of Title and will have authority consistent
with such position. Employee will also be a member of Employer’s Management
Committee and Operating Committee.

b.
Employee shall concentrate Employee’s activities during the Term on as defined
in Exhibit A.

c.
Employee shall devote Employee’s energies, attention, reasonable best efforts
and full and exclusive business time to the business and affairs of Employer,
provided, however, that nothing in this Agreement shall preclude Employee from
engaging in (i) personal investment activities, (ii) activities consented to by
Employer pursuant to Section 2f below, (iii) serving as a member of the board of
directors of the companies named on Exhibit B hereto, if any (the “Listed
Companies”), or any other companies consented to by the Employer, or (iv)
charitable, professional, and community activities, in each case so long as such
activities do not materially conflict or interfere with the proper performance
of Employee's duties hereunder.

d.
Employee acknowledges and agrees that during the Term Employee owes a fiduciary
duty of loyalty, fidelity, and allegiance to act at all times in the best
interests of Carlyle and Employer and to do no act that would knowingly injure
the business, interests or reputation of Employer or Carlyle. In keeping with
these duties, Employee shall make full disclosure during the Term to Employer of
all significant business opportunities that pertain to Carlyle's


1

--------------------------------------------------------------------------------



business, and, during the Term, Employee shall not appropriate for Employee's
own benefit business opportunities concerning the subject matter of the
fiduciary relationship.
e.
Employee shall at all times comply with (i) all applicable laws, rules and
regulations that are related to Employee's responsibilities assumed hereunder,
and (ii) all written corporate and business policies and procedures of Carlyle
and Employer that are applicable to Employee in the Office Location, including
without limitation the New York Attorney General’s Code of Conduct (the “Code of
Conduct”).

f.
Except with respect to services as a member of the board of directors of the
Listed Companies, Employee shall not, without the prior written approval of
Employer, receive compensation or any direct or indirect financial benefit for
services rendered during the Term to any Person other than the Employer. As used
herein, the term "Person" shall include all natural persons, corporations,
business trusts, associations, companies, partnerships, joint ventures and other
entities and governments and agencies and political subdivisions.

g.
In connection with Employee’s execution of this Agreement, Employee shall
execute and deliver to Carlyle the certification attached hereto as Exhibit C.
Employee understands and acknowledges that Employer and Carlyle are relying on
the certifications and covenants set forth therein as a basis for its compliance
with the Code of Conduct and that the accuracy of, and Employee’s continued
compliance with, such certifications and covenants are conditions to Employee’s
continued employment.

3.Location. Employee's office shall be located at Employer's offices in Office
Location, provided that Employee is expected to travel during the Term to the
extent reasonably necessary to conduct Carlyle business.
4.Compensation. As compensation for Employee's services, Employer shall pay
Employee the following compensation, subject to Section 6 below:
a.
Employer shall pay to Employee the Base Salary Amount per annum throughout the
Term (payable in accordance with Employer's payroll policies, but in no event
less frequently than once every month). The Base Salary Amount may be
prospectively increased by Employer from time to time in its discretion,
depending upon Employee’s performance.

b.
Employer intends to pay bonuses to Employee from time to time. To the extent
Employee receives less than the 2014 Guaranteed Bonus Amount during calendar
year 2014, Employer shall pay the shortfall to Employee within 30 days after the
end of calendar year 2014. To the extent Employee receives less than the 2015
Guaranteed Bonus Amount during calendar year 2015, Employer shall pay the
shortfall to Employee within 30 days after the end of calendar year 2015 (the
2014 Guaranteed Bonus Amount together with the 2015 Guaranteed Bonus Amount,
collectively the “Guaranteed Bonus Amount”). For periods following calendar year
2015, all bonuses will be payable to Employee at the Employer’s discretion.

c.
Employee shall be reimbursed for all reasonable expenses for travel, lodging,
entertainment, and other business expenses in connection with Employer's or
Carlyle’s business to the extent such expenses are consistent with Carlyle's
internal reimbursement guidelines.


2

--------------------------------------------------------------------------------



d.
Employee may be required to relocate Employee’s residence to work in the
Washington, DC office during the Term and if so, Employer will reimburse
Employee for all reasonable costs in accordance with Employer’s Relocation
Policy. 

e.
Employee shall be afforded, as incidences of employment, health, insurance,
pension and vacation benefits on terms at least as beneficial, and to the same
extent as that offered to other employees at the level of Title for the Office
Location.

5.    Termination. Employee's employment with Employer shall be terminable as
follows:
a.
automatically upon Employee's death;

b.
by Employer, subject only to such notification requirements as are required by
this Section 5b:

i.
upon Employee's incapacitation by accident, sickness or other circumstance which
renders Employee mentally or physically incapable of performing the duties and
services required of Employee hereunder for a period of at least 180 days during
any 12-month period;

ii.
for "Cause," which for purposes of this Agreement shall mean Employee has (A)
engaged in gross negligence or willful misconduct in the performance of the
duties required of Employee hereunder, (B) willfully engaged in conduct that
Employee knows or, based on facts known to Employee, should know is materially
injurious to Employer or any of its affiliates, (C) materially breached any
provision of this Agreement (with the exception of Section 7(c), which is
addressed in sub-section (F) below), (D) been convicted of, or entered a plea
bargain or settlement admitting guilt for, fraud, embezzlement, or any other
felony under the laws of the United States or of any state or the District of
Columbia or any other country or any jurisdiction of any other country (but
specifically excluding felonies involving a traffic violation); (E) been the
subject of any order, judicial or administrative, obtained or issued by the U.S.
Securities and Exchange Commission ("SEC") or similar agency or tribunal of any
country, for any securities violation involving insider trading, fraud,
misappropriation, dishonesty or willful misconduct (including, for example, any
such order consented to by Employee in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied); or (F)
breached any provision of Section 7(c); or

iii.
for any other reason whatsoever, upon 30 days written notice to Employee; and

c.
by Employee, subject only to such notification requirements as are required by
this Section 5c:

i.
for "Good Reason," which for purposes of this Agreement shall mean (A) a
material breach of this Agreement by Employer, or (B) a significant, sustained
reduction in or adverse modification of the nature and scope of Employee's
authority, duties and privileges during the Term (whether or not accompanied by
a change in title), but in each case only if such Good Reason has not been
corrected or cured by Employer within 30 days after Employer has received
written notice from Employee of Employee's intent to terminate Employee's
employment for Good Reason and specifying in detail the basis for such
termination; or


3

--------------------------------------------------------------------------------



ii.
for any other reason whatsoever, upon 30 days written notice to Employer.

6.    Effect of Termination. Upon the termination of Employee’s employment,
Employee shall receive the following compensation, provided that Employee agrees
at the time of such termination to release Employer and its affiliates from
further claims and liabilities relating to Employee’s employment and the
termination of employment (other than claims for indemnification pursuant to
Section 8):
a.
If at any time before the second anniversary of the Commencement Date (i)
Employee’s employment is terminated pursuant to Section 5c(i) and Employer could
not have terminated Employee's employment for Cause pursuant to Section 5b(ii),
or (ii) Employee’s employment is terminated pursuant to Section 5b(iii),
Employer shall pay cash severance to Employee, within 60 days after the date of
such termination, in an amount equal to (x) the unpaid portion of the Base
Salary Amount that Employer would have paid Employee from the date of such
termination through the second anniversary of the Commencement Date if
Employee’s employment had not terminated and (y) the excess of the sum of the
Guaranteed Bonus Amount provided for in Section 4b over bonuses actually paid to
Employee pursuant to Section 4b; provided, however, that the aggregate amount of
severance payable pursuant to this Section 6a will in no event be less than 25%
of the Base Salary Amount.

b.
If at any time on or after the second anniversary of the Commencement Date (i)
Employee’s employment is terminated pursuant to Section 5c(i) and Employer could
not have terminated Employee's employment for Cause pursuant to Section 5b(ii),
or (ii) Employee’s employment is terminated pursuant to Section 5b(iii),
Employer shall pay cash severance to Employee, within 60 days after the date of
such termination, in an amount equal to 25% of the Base Salary Amount.

c.
In the case of a termination of Employee’s employment at any time for any reason
other than a termination pursuant to Section 5c(i) or 5b(iii), Employer shall
pay to Employee, within 30 days after the effective date of the termination (to
the extent not previously paid), the base salary compensation at the rate then
in effect under Section 4a above, but only to the extent such compensation has
accrued through the effective date of such termination.

d.
The sole liability of Employer under this Agreement upon a termination of
Employee’s employment shall be (i) to pay the amounts expressly provided for in
this Section 6 as being due and owing upon such termination, (ii) to reimburse
Employee pursuant to Section 4c for business expenses incurred by Employee
during the Term, (iii) to honor the vested portion of any equity participation
granted to Employee (except in the case of a termination for Cause pursuant to
Section 5b(ii), and (iv) to comply with any other obligations under this
Agreement which expressly survive termination of Employee’s employment or
pursuant to any other written agreements between Employee and Employer or
pursuant to any employee benefit plan.

7.    Records and Confidential Data.
a.
All memoranda, notices, files, records and other documents made or compiled by
Employee during the Term in the ordinary course of business (other than business
cards and names and contact information retained in Employee’s rolodex), or made
available to Employee concerning the business of Carlyle (including, without
limitation, any “best practices”


4

--------------------------------------------------------------------------------



materials made available to Employee), shall be Employer's property and shall be
delivered to Employer at its request therefor or automatically on the
termination of this Agreement.
b.
Employee acknowledges that, in and as a result of Employee’s employment
hereunder, Employee will be making use of and/or acquiring confidential or
proprietary information developed by Carlyle and its affiliates that is of a
special and unique nature and value to Carlyle, including, but not limited to,
the nature and material terms of business opportunities and proposals available
to Carlyle and financial records of Carlyle, Carlyle investment funds, and
investors in such funds (the "Confidential Information"). Employee shall not at
any time, directly or indirectly, disclose to any person (other than Carlyle) or
use for any purpose of than in accordance with Employee’s employment with
Carlyle any Confidential Information (regardless of whether such information
qualifies as a “trade secret” under applicable law) which has been obtained by
or disclosed to Employee as a result of Employee’s employment by Employer unless
(i) authorized in writing by Employer, (ii) such information, knowledge or data
is or becomes available to the public generally without breach of this Section
7b, (iii) disclosure is required to be made pursuant to an order of any court or
government agency, subpoena or legal process; (iv) disclosure is made to
officers, directors or affiliates of Employer or Carlyle (and the officers and
directors of such affiliates), and to auditors, counsel, and other professional
advisors to Employer or Carlyle or (v) disclosure is required to a court,
mediator or arbitrator in connection with any litigation or dispute between
Employer and Employee. Employee shall immediately supply Employer with a copy of
any legal process delivered to Employee requesting Confidential Information.
Prior to any disclosure of Confidential Information, Employee shall notify
Employer and shall permit Employer to seek an order protecting the
confidentiality of such information. Employee agrees that Employee’s obligations
under this Section 7b may be enforced by specific performance and that breaches
or prospective breaches of this Section 7b may be enjoined.

c.
Employee will not discuss Carlyle’s fundraising efforts, or the name of any fund
vehicle that has not had a final closing of commitments, to any reporter or
representative of any press or other public media.

d.
Employee represents that Employee’s employment by Employer does not and will not
breach any agreement with any former employer, including any non-compete
agreement or any agreement to keep in confidence or refrain from using
information acquired by Employee prior to Employee’s employment by Employer.
During Employee’s employment by Employer, Employee agrees that Employee will not
violate any non-solicitation agreements Employee entered into with any former
employer (or other counter-party) or improperly make use of, or disclose, any
information or trade secrets of any former employer or other third party, nor
will Employee bring onto the premises of Employer or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party.

The obligations under this Section 7 shall survive the termination or expiration
of this Agreement and any termination of Employee’s employment.
8.    Indemnification. Employer will cause each investment fund to which
Employee provides investment advice to indemnify, defend and hold Employee
harmless for all losses, costs, expenses or liabilities based upon or related to
acts, decisions or omissions made by Employee in good faith during the

5

--------------------------------------------------------------------------------



Term while performing services on behalf of such investment fund (and/or any of
its portfolio companies) within the scope of Employee’s employment for Employer,
provided that such acts, decisions or omissions do not constitute fraud, willful
misconduct or gross negligence. Provided further, as a condition to
indemnification in any proceeding in which Employee seeks indemnification,
Employee shall be required to:  (i) keep Carlyle or its designated counsel fully
informed of the progress, relevant facts, issues and events of such proceeding;
(ii) cooperate with Carlyle and its counsel in the defense of any such
proceeding in accordance with this Agreement; (iii) provide truthful testimony
in and diligently pursue defense of such proceeding; and (iv) refrain from
settling such proceeding without Carlyle's approval and unless such settlement
has a full and unconditional release of Carlyle and Employee and imposes no
payment obligations on Carlyle (to Employee or any other person). The
obligations of Employer and such investment funds under this Section 8 shall
survive any termination of the Employee's employment.
9.    Non-Solicitation/Non-Competition. Employee agrees that, for a period of
one year after the last day that Employee is employed by Employer or an
affiliate thereof, Employee will not, directly or indirectly, without the prior
written consent of Employer: (i) participate in any capacity, including as an
investor or an advisor, in any transaction that, as of the date of termination,
Carlyle or any of its affiliates was actively considering investing in or
offering to invest in and known to Employee; (ii) solicit, contact or identify
investors in any investment partnership or fund controlled by Carlyle and its
affiliates (to the extent Employee knows that such Person is an investor,
directly or indirectly, in such partnership or fund) on behalf of any person; or
(iii) induce any current employee of Employer or its affiliates to become
employed by Employee, any person employing Employee, or any third party. The
parties acknowledge and agree that the restrictions set forth in this Section 9
are believed by the parties to be reasonable and necessitated by legitimate
business needs. In the event that any court or tribunal of competent
jurisdiction shall determine this Section 9 to be unenforceable or invalid for
any reason, the parties agree that this Section 9 shall be interpreted to extend
only over the maximum period of time for which it may be enforceable, and/or
over the maximum geographical area as to which it may be enforceable, and/or to
the maximum extent in any and all respects as to which it may be enforceable,
all as determined by such court or tribunal. The parties further agree that
Employer and Employee each will be entitled (without posting bond or security)
to injunctive or other equitable relief, as deemed appropriate by any such court
or tribunal, to prevent a breach of the other party’s obligations set forth in
this Section 9. The obligations under this Section 9 shall survive the
expiration or termination of this Agreement.
10.    Governing Law. The validity of this Agreement and any of the terms or
provisions as well as the rights and duties of the parties hereunder shall be
governed by the laws of the Governing Jurisdiction, without reference to any
conflict of law or choice of law principles in the Governing Jurisdiction that
might apply the law of another jurisdiction.
11.    Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same document.
12.    Arbitration.
a.
Except as provided in Section 12b, any dispute, claim or controversy arising in
connection with this Agreement or otherwise in connection with Employee’s
employment with Employer (including any statutory claims), Employee’s carried
interest participation, Employee’s restricted units, and Employee’s personal
coinvestments shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (except as modified
herein). No such arbitration proceedings shall be commenced or conducted until
at least 60 days after the parties, in good faith, shall have


6

--------------------------------------------------------------------------------



attempted to resolve such dispute by mutual agreement; and the parties hereby
agree to endeavor in good faith to resolve any dispute by mutual agreement. If
mutual agreement cannot be attained, any disputing party, by written notice to
the other ("Arbitration Notice") may commence arbitration proceedings. Such
arbitration shall be conducted before a panel of three arbitrators, one
appointed by each party within 30 days after the date of the Arbitration Notice,
and one chosen within 60 days after the date of the Arbitration Notice by the
two arbitrators appointed by the disputing parties. A court of competent
jurisdiction presiding over the Arbitration Location shall appoint any
arbitrator who has not been appointed within such time periods. Judgment may
include costs and attorneys fees and may be entered in any court of competent
jurisdiction. The arbitration shall be conducted in the Arbitration Location or
such other location as Employer and Employee may agree, in the English language
and all monetary awards shall be in Currency. Arbitration shall be the sole
method of resolving disputes not settled by mutual agreement. The determination
of the arbitrators shall be final, not subject to appeal, and binding on all
parties and may be enforced by appropriate judicial order of any court of
competent jurisdiction.
b.
Notwithstanding the foregoing, in the event of any claim or controversy arising
in connection with this Agreement for which the remedy is equitable or
injunctive relief, the aggrieved party shall be entitled to seek injunctive or
other equitable relief from any court of competent jurisdiction.

13.    Benefits. Employer shall receive the benefit of all provisions of this
Agreement on its own behalf and as trustee on behalf of all other relevant
Carlyle entities and the portfolio companies.
14.    Non-Disparagement. Employer and Employee covenant and agree that, in the
event of termination of Employee's employment, Employee shall not disparage, and
shall at all times speak well of, Carlyle and its affiliates, and their
respective principals and businesses, and Employer shall not authorize
disparaging remarks to be made about Employee. The previous sentence shall not
apply, however, in the case of any disparagement which is made (i) in testimony
pursuant to a court order, subpoena, or legal process, (ii) to a court, mediator
or arbitrator in connection with any litigation or dispute between Employer and
Employee, or (iii) exclusively to Employer or Employee in the course of
Employer’s supervision or review of Employee’s job performance. The parties
further agree that Employer and Employee each will be entitled (without posting
bond or other security) to injunctive or other equitable relief, as deemed
appropriate by any such court or tribunal, to prevent a breach of the other
party's obligations set forth in this Section 14. The obligations under this
Section 14 shall survive the expiration or termination of this Agreement.
15.     Prior Obligations. Employer acknowledges that Employee remains subject
to certain covenants related to the non-solicitation and non-hire of certain
current and former partners, members and employees of Employer’s prior employer
and its affiliated entities (the “Prior Employer Covenants”). During the
one-year period following the Effective Date, Employer agrees not to request
that Employee participate in any potential recruitment efforts, that would
result in breach by Employer of the Prior Employer Covenants.
16.Background Investigation. Employee’s employment is contingent upon Employer’s
satisfactory completion of its background investigation on Employee, which shall
be completed within 90 days of Commencement Date. In addition, Employer may
require that a background investigation be conducted by an independent third
party. An unsatisfactory background investigation or a delay in the process due
to lack of response from the Employee for requested information will result in
the termination of the offer of employment and in the event Employee’s
employment has commenced, such employment shall be terminated and such
termination shall be deemed “for Cause”.

7

--------------------------------------------------------------------------------









[Signature Page to Follow]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


EMPLOYER:        Carlyle Group Employee Co., L.L.C.
By:    /s/ David M. Rubenstein                           
Name: David M. Rubenstein            
Title: Managing Director




EMPLOYEE:        /s/ Kewsong Lee
Kewsong Lee



9

--------------------------------------------------------------------------------



APPENDIX OF KEY TERMS


This Appendix of Key Terms shall be construed for all purposes as part of the
employment agreement (the “Agreement”) to which it is attached. The undersigned
Employer and Employee agree that, for purposes of the Agreement, the following
terms shall have the meanings ascribed to them below:
Employment Agreement Terms
a.
“Arbitration Location” means New York, New York.

b.
“Base Salary Amount” means 275,000 per annum in Currency.

c.
“Carlyle” means Carlyle Investment Management, L.L.C. and its affiliates
collectively operating under the trade name “The Carlyle Group.”

d.
“Commencement Date” means December 31, 2013.

e.
“Currency” means U.S. Dollar.

f.
“Effective Date” means October 28, 2013.

g.
“Employee” means Kewsong Lee.

h.
“Employer” means The Carlyle Group Employee Co., a Delaware limited liability
company.

i.
“Governing Jurisdiction” means New York, New York.

j.
“2014 Guaranteed Bonus Amount” means 2,000,000 in Currency.

k.
“2015 Guaranteed Bonus Amount” means 2,000,000 in Currency.

l.
“Office Location” means New York, New York.

m.
“Term” has the meaning given to it in Section 1 of the Agreement.

n.
“Title” means Managing Director/Partner; Deputy Chief Investment Officer.





[Signature Page to Follow]



10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Employer and Employee have executed this
Appendix of Key Terms as of the Effective Date.


EMPLOYER:        THE CARLYLE GROUP EMPLOYEE CO., L.L.C.
By:    /s/ David M. Rubenstein                                   
Name: David M. Rubenstein            
Title: Managing Director


EMPLOYEE:        
Name: /s/ Kewsong Lee            
Kewsong Lee



11